DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (9,337,241).
Re claim 1, Lee et al. disclose (Fig. 9) a plurality of first color sub-pixel blocks (B), a plurality of second color sub-pixel blocks (R), and a plurality of third color sub-pixel blocks (G), located in a plurality of minimum repeating regions (region formed by four areas 22), 
wherein each of the plurality of minimum repeating regions has a rectangular shape and comprises four virtual rectangles (four rectangles 22), the four virtual rectangles comprise a first virtual rectangle (one rectangle 22), and the first virtual rectangle comprises one first color sub-pixel block (B) of the plurality of first color sub-pixel blocks, one second color sub-pixel block (R) of the plurality of second color sub- pixel blocks, and one third color sub-pixel block (G) of the plurality of third color sub-pixel blocks,
any edge of the first virtual rectangle has a non-zero included angle with a first direction, and the first direction is a row direction or a column direction (Fig. 9, last lines of Col. 6- Col. 7), and the first direction is parallel to or perpendicular to an extending 
the first virtual rectangle comprises a first edge (one side of rectangle 22 along direction 62, furthest from B) and a second edge (second side of rectangle 22 along direction 64) perpendicular to each other, the first color sub-pixel block (B) is on a perpendicular bisector of the first edge (Fig. 9), the second color sub-pixel block (R) and the third color sub-pixel block (G) are on different sides of the perpendicular bisector of the first edge, and a distance between the second color sub-pixel block and the first edge and a distance between the third color sub-pixel block and the first edge are both smaller than a distance between the first color sub-pixel block and the first edge (Fig. 9).
Re claim 2, Lee et al. disclose wherein the non-zero included angle between any edge of the first virtual rectangle and the first direction ranges from 10 degrees to 50 degrees (45 degrees which is within the recited range (Col. 6, lines 66-Col. 7, line 5).
	Re claim 3, Lee et al. discloses wherein a center of the first color sub-pixel block (B) is on the perpendicular bisector of the first edge, the second color sub-pixel block (R) and the third color sub-pixel block (G) are on different sides of the perpendicular bisector of the first edge, and a distance between a center of the second color sub-pixel block and the first edge and a distance between a center of the third color sub-pixel block and the first edge are both smaller than a distance between the center of the first color sub-pixel block and the first edge (Fig. 9).
	Re claim 16, Lee et al. disclose wherein a distance between a center of the first color sub-pixel block and the first edge is greater than or equal to half of a length of the 
	Re claim 20, Lee et al. disclose wherein the pixel arrangement structure forms a rectangular arrangement region (22), and an included angle between any edge of the rectangular arrangement region and any edge of the first virtual rectangle is 45 degrees (Fig. 9).
	Re claim 23, Lee et al. disclose a display substrate, comprising: a base substrate; and a plurality of pixels on the base substrate, wherein the plurality of pixels adopt the pixel arrangement structure according to claim 1 (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17-19, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-3, 16, 20 and 23 above, and further in view of Hong et al. (2011/0234550).
Re claim 4, Lee et al. does not disclose wherein the four virtual rectangles further comprise a second virtual rectangle, a third virtual rectangle, and a fourth virtual rectangle, and the first virtual rectangle, the second virtual rectangle, the third virtual rectangle, and the fourth virtual rectangle form a 2*2 matrix in an edge-sharing manner 
Hong et al. disclose wherein the four virtual rectangles further comprise a second virtual rectangle, a third virtual rectangle, and a fourth virtual rectangle, and the first virtual rectangle, the second virtual rectangle, the third virtual rectangle, and the fourth virtual rectangle form a 2*2 matrix in an edge-sharing manner to form one of the plurality of minimum repeating regions, the second virtual rectangle shares the first edge with the first virtual rectangle, and is mirror-symmetrical with the first virtual rectangle with respect to the first edge, the first virtual rectangle coincides with the third virtual rectangle by shifting a distance of a length of a diagonal line of the first virtual rectangle along the diagonal line, and the third virtual rectangle is adjacent to the second virtual rectangle, the third virtual rectangle comprises a third edge, the fourth virtual rectangle shares the third edge with the third virtual rectangle, and is mirror-symmetrical with the third virtual rectangle with respect to the third edge, and the third edge and the first edge are in a same straight line (Fig. 9 ~ [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pixel configuration and layout taught by Hong et al. into the device of Lee et al. to provide for a desired picture image provided by the pixels.
Re claim 5, Hong et al. disclose wherein the first color sub-pixel block is a green sub-pixel block (G), the second color sub-pixel block is a red sub-pixel block (R), and the third color sub-pixel block is a blue sub-pixel block (B) (Fig. 9).
Re claim 17, Hong et al. disclose wherein, in a same one of the plurality of minimum repeating regions, a center distance between the first color sub-pixel block in the third virtual rectangle and the first color sub-pixel block in the fourth virtual rectangle is greater than or equal to half of a length of the second edge and less than or equal to the length of the second edge (Fig. 9)
Re claim 18, Hong et al. disclose wherein, in a same one of the plurality of minimum repeating regions, the second color sub-pixel block of the first virtual rectangle and the second color sub-pixel block of the second virtual rectangle are integrated into a same sub-pixel and display together as a whole, in two adjacent ones of the plurality of minimum repeating regions in a direction perpendicular to the first edge, the two adjacent ones of the plurality of minimum repeating regions comprise a first minimum repeating region and a second minimum repeating region, the fourth virtual rectangle in the first minimum repeating region and the third virtual rectangle in the second minimum repeating region are adjacent, and the second color sub-pixel block of the fourth virtual rectangle in the first minimum repeating region and the second color sub-pixel block of the third virtual 
Re claim 19, Hong et al. disclose wherein, in the same one of the plurality of minimum repeating regions, the third color sub-pixel block of the first virtual rectangle and the third color sub-pixel block of the second virtual rectangle are integrated into a same sub-pixel and display together as a whole, in the two adjacent ones of the plurality of minimum repeating regions in the direction perpendicular to the first edge, the two adjacent ones of the plurality of minimum repeating regions comprise the first minimum repeating region and the second minimum repeating region, the fourth virtual rectangle in the first minimum repeating region and the third virtual rectangle in the second minimum repeating region are adjacent, and the third color sub-pixel block of the fourth virtual rectangle in the first minimum repeating region and the third color sub-pixel block of the third virtual rectangle in the second minimum repeating region are integrated into a same sub-pixel and display together as a whole (Figs. 4 and 9).
Re claim 24, Hong et al. disclose wherein the four virtual rectangles further comprise a second virtual rectangle, a third virtual rectangle, and a fourth virtual rectangle, and the first virtual rectangle, the second virtual rectangle, the third virtual rectangle, and the fourth virtual rectangle form a 2*2 matrix in an edge-sharing manner to form one of the plurality of minimum repeating regions, the second virtual rectangle shares the first edge with the first virtual rectangle, and is mirror-symmetrical with the first virtual rectangle with respect to the first edge, the first virtual rectangle coincides with the third virtual rectangle by shifting a distance of a length of a diagonal line of the first virtual rectangle along the diagonal line, and the third virtual rectangle is adjacent to the second 
Re claim 25, Hong et al. disclose wherein, in a same one of the plurality of minimum repeating regions, the first color light emitting layer of the first color sub- pixel block of the third virtual rectangle and the first color light emitting layer of the first color sub-pixel block of the fourth virtual rectangle are formed by sharing a same single color pattern region, in two adjacent ones of the plurality of minimum repeating regions in a direction perpendicular to the first edge, the two adjacent ones of the plurality of minimum repeating regions comprise a first minimum repeating region and a second minimum repeating region, and the first color light emitting layer of the first color sub-pixel block of the first virtual rectangle in the first minimum repeating region and the first color light emitting layer of the first color sub- pixel block of the second virtual rectangle in the second 
Re claim 27, Hong et al. disclose wherein, in a same one of the plurality of minimum repeating regions, the second color pixel electrode of the second color sub- pixel block of the first virtual rectangle and the second color pixel electrode of the second color sub-pixel block of the second virtual rectangle are integrated into a same pixel electrode, in two adjacent ones of the plurality of minimum repeating regions in a direction perpendicular to the first edge, the two adjacent ones of the plurality of minimum repeating regions comprise a first minimum repeating region and a second minimum repeating region, and the second color pixel electrode of the second color sub-pixel block of the fourth virtual rectangle in the first minimum repeating region and the second color pixel electrode of the second color sub-pixel block of the third virtual rectangle in the second minimum repeating region are integrated into a same pixel electrode (Fig. 4 ~ [0040]).
Re claim 28, Hong et al. disclose wherein, in a same one of the plurality of minimum repeating regions, the third color pixel electrode of the third color sub- pixel block of the first virtual rectangle and the third color pixel electrode of the third color sub- pixel block of the second virtual rectangle are integrated into a same pixel electrode, in two adjacent ones of the plurality of minimum repeating regions in a direction perpendicular to the first edge, the two adjacent ones of the plurality of minimum repeating regions comprise a first minimum repeating region and a second minimum repeating region, and the third color pixel electrode of the third color sub-pixel block of the fourth virtual rectangle in the first minimum repeating region and the third color pixel electrode .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-3, 16, 20 and 23 above, and further in view of Jepsen et al. (2012/0039034).
Re claim 6, Lee et al. does not disclose wherein a shape of the first color sub-pixel block is a symmetrical pentagon having a base angle of a right angle, the symmetrical pentagon having the base angle of the right angle is symmetrical with respect to the perpendicular bisector of the first edge, and a base of the symmetrical pentagon having the base angle of the right angle is parallel to the first edge, and is further away from the first edge compared to a vertex of the symmetrical pentagon having the base angle of the right angle in a direction perpendicular to the first edge.
Jepsen et al. disclose wherein a shape of the first color sub-pixel block is a symmetrical pentagon ([0078]) having a base angle of a right angle, the symmetrical pentagon having the base angle of the right angle is symmetrical with respect to the perpendicular bisector of the first edge (Fig. 2E shows an exemplary depiction of a non-rectangular shaped sub-pixel where the sub-pixel block is symmetrical with respect to a vertical bisector of the lower edge), and a base of the symmetrical pentagon having the base angle of the right angle is parallel to the first edge, and is further away from the first edge compared to a vertex of the symmetrical pentagon having the base angle of the right angle in a direction perpendicular to the first edge ([0078] describes how the sub-pixel may be moved around within the confines of the given region such that changing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pixel shape and layout taught by Jepsen et al. into the device of Lee et al. to satisfy a manufacturing constraint that may limit how much verticality may be accomplished with respect to the over-coating layer in the subpixel ([0080]  of Jepsen).
Re claim 7, Jepsen et al. disclose wherein a shape of the second color sub-pixel block and/or the third color sub-pixel block is a symmetrical pentagon ([0078]) having a base angle of a right angle, and a base of the symmetrical pentagon having the base angle of the right angle is parallel to or located on the first edge, and is closer to the first edge compared to a vertex of the symmetrical pentagon having the base angle of the right angle in a direction perpendicular to the first edge ([0078] describes how the sub-pixel may be moved around within the confines of the given region such that changing the position to be inverted within the pixel would be an obvious matter of rearrangement of parts.  Inre Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-3, 16, 20 and 23 above, and further in view of Han et al. (2019/0096962).
Lee et al. disclose a display method for the pixel arrangement structure according to claim 1.  Lee et al. does not disclose connecting a plurality of virtual lines crossing each other passing through the plurality of first color sub-pixel blocks along the first direction and a direction perpendicular to the first direction, and determining cross points of the virtual lines as virtual pixel points; allocating display data to the virtual pixel points; and calculating display data of sub-pixel blocks in a corresponding virtual rectangle according to the display data of two of the virtual pixel points adjacent to each of the virtual rectangles.
Han et al.  discloses obtaining data signal values corresponding to two pixels (interpreted as these two sub-pixels being in the “virtual lines”) from the display information data (also interpreted as allocating the display data to the “virtual pixel points” formed by the “virtual lines”); using the pixel display algorithm, the data signal values of the two sub-pixels in the pixel unit are calculated (interpreted as calculating the display data of the sub-pixels) ([0068]-[0069]).  
It would have been obvious to one of ordinary skill in the art to combine Lee et al. and Han et al. to use the Han et al. method for the pixel structure arrangement disclosed in Lee et al. in order to improve the resolution of the display device ([0005] Han et al.).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1-3, 16, 20 and 23 above, and further in view of Mu (2018/0355466).
Lee et al. does not disclose performing an evaporating process on an array substrate by using a fine metal mask plate to form the pixel arrangement structure ([0087]),
wherein a net stretching direction of the fine metal mask plate and the first direction have a non-zero included angle ([0087] & [0093]).
It would have been obvious to one of ordinary skill in the art to combine Lee et al. and Mu to use the Mu method of preparing the pixel arrangement structure of Lee et al. in order to decrease the coating shaded area and significantly promoting the resolution of the OLED display product ([0006] of Mu).


Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein, in the same one of the plurality of minimum repeating regions, an area of the first color light emitting layer of the first color sub-pixel block of the third virtual rectangle and the first color light emitting layer of the first color sub-pixel block of the fourth virtual rectangle formed by sharing the same single color pattern region is larger than a sum of an area of the first color pixel electrode of the first color sub-pixel block of the third virtual rectangle and an area of the first color pixel electrode of the first color sub-pixel block of the fourth virtual rectangle, in the two adjacent ones of the plurality of minimum repeating regions in the direction perpendicular to the first edge, the two adjacent ones of the plurality of minimum repeating regions comprise the first minimum repeating region and the second minimum repeating region, an area of the first color light emitting layer of the first color sub-pixel block of the first virtual rectangle in the first minimum repeating region and the first color light emitting layer of the first color sub-pixel block of the second virtual rectangle in the second minimum repeating region formed by sharing the same single color pattern region is larger than a sum of an area of the first color pixel electrode of the first color sub-pixel block of the first virtual rectangle in the first minimum repeating region and an area of the first color pixel electrode of the first color sub-pixel block of the second virtual rectangle in the second minimum repeating region, as called for in claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        February 18, 2022